NO. 07-12-00047-CR

                              IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                  FEBRUARY 3, 2012


                        CYNTHIA LYNN GREEN, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


          FROM THE CRIMINAL DISTRICT COURT 1 OF TARRANT COUNTY;

               NO. 1162056D; HONORABLE SHAREN WILSON, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION

      Appellant, Cynthia Lynn Green, filed Notice of Appeal to appeal a judgment

adjudicating her guilty of the offense of securing execution of a document by deception,1

and sentence of 12 months confinement in the State Jail Division of the Texas

Department of Criminal Justice. Appellant’s appointed counsel filed a Motion to Dismiss

Appeal on February 2, 2012.


      Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a) and this Court has not delivered its decision prior to receiving it, the

      1
          See Tex. Penal Code Ann. § 32.46 (West Supp. 2011).
motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at

appellant=s request, no motion for rehearing will be entertained and our mandate will

issue.




                                                    Mackey K. Hancock
                                                         Justice



Do not publish.




                                         2